Citation Nr: 1028128	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-27 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred on August 31, 2006, at St. Vincent Medical 
Center in Toledo, Ohio.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1982 to February 1985 and from January 2004 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2007 decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Ann Arbor, Michigan, denying the Veteran's 
request for payment for his co-pays and cost sharing for medical 
expenses incurred during his treatment at a private medical 
facility on August 31, 2006.

As support for his claim, the Veteran testified at a hearing in 
Ann Arbor, Michigan, at the VAMC, in November 2007, and at a 
"travel Board" hearing in September 2009.  The undersigned 
Acting Veterans Law Judge of the Board presided.

The  issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred beginning on 
September 8, 2006, at St. Vincent Medical Center in 
Toledo, Ohio was raised by the Veteran at his hearing 
before the undersigned, but no bill has been received for 
this treatment and the issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for any appropriate action.  

FINDINGS OF FACT

1.  The Veteran is currently service-connected for disabilities, 
including:  (1) posttraumatic stress disorder, rated at 50 
percent disabling; (2) right L3-L4 and L4-L5 lumbar disc 
herniation with lateral recess stenosis, status post discectomy 
with degenerative joint disease, rated at 10 percent disabling; 
(3) a scar on the right shoulder, lipoma removal (claimed as 
shell fragment would and shoulder injury), rated at 0 percent 
(i.e. non-compensable); and (4) right L-5 radiculopathy 
associated with right L3-L4 and L4-L5 lumbar disc herniation with 
lateral recess stenosis, status post discectomy with degenerative 
joint disease, rated at 10 percent disabling.  His current 
combined total rating is 60 percent disabling.  

2.  On August 31, 2006, the Veteran underwent private laboratory 
testing, a preoperative X-ray, and EKG/ECG at the St. Vincent 
Medical Center in Toledo.  The operation to be performed was for 
a service-connected disability.  Accordingly, he received 
treatment for service-connected disability.  

3.  The Veteran's condition, while requiring treatment, was not 
emergent in nature such that a delay would have been hazardous to 
his life or health; nor were the services provided on an emergent 
basis.

4.  VA facilities in Cleveland, Ohio, and/or Ann Arbor, Michigan, 
and/or Toledo, Ohio, were feasibly available for the type of 
treatment the Veteran received on August 31, 2006, as illustrated 
by the preoperative nature of the treatment he received and that 
he was not hospitalized on an emergent basis at that time.  

5.  The Veteran also has a private health care insurer, which 
insurer he acknowledges has paid for some of his hospital 
treatment costs. 


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred on August 31, 2006, at St. 
Vincent Medical Center in Toledo, Ohio.  38 U.S.C.A. §§ 1703(a), 
1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 
17.1000-17.1002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist Not Applicable to This 
Claim

Because the claim in this case is governed by the provisions of 
Chapter 71 of Title 38 of the United States Code, the law 
pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to the claim.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding that such law 
is not controlling in these matters, the Board has reviewed the 
case for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support of 
his claim for payment or reimbursement of medical expenses.  As 
noted, the Board concludes that to decide this appeal would not 
be prejudicial to the claimant.  

That is, normally, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate the 
claim and VA must assist the claimant by making reasonable 
efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) and 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1) (as revised, effective May 30, 2008, 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008)); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

In this case, the Board notes that the VAMC provided the Veteran 
with a letter in August 2007 concerning the prior denial of 
reimbursement for the August 31, 2006 treatment from a private 
medical facility.  While the VAMC failed to send the Veteran 
notice prior to the first Agency of Original Jurisdiction 
adjudication of the claim, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  In this regard, the Board notes that the notice was 
provided to the Veteran with the readjudicated claim in the 
August 2007 statement of the case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).

The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  He has taken full advantage of these opportunities, 
submitting evidence and argument in support of the claim and 
testifying at a hearing before the Board.  Viewed in such 
context, the furnishing of notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.  

II.  Entitlement to Payment or Reimbursement of the Unauthorized 
Medical Expenses incurred on August 31, 2006

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA actually gave prior authorization for the non-VA 
medical care that the service member received in a private 
facility.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 
C.F.R. § 17.54 (2009).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a service member, VA 
may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including: "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility."  38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 17.54 
(2009).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the service member 
sought and obtained proper authorization for VA payment of the 
private medical expenses he incurred while at St. Vincent Medical 
Center.  Nor do the records that St. Vincent Medical Center 
personnel contacted the VAMC in either Ann Arbor, Michigan, or 
Cleveland, Ohio, after the Veteran presented himself for 
laboratory work, preoperative chest X-ray and EKG/ECG on August 
31, 2006.  The same record does not contain an actual 
authorization of payment to St. Vincent Medical Center by the 
VAMC for any and all treatment received by the service member.  
The record before the Board reflects that the first time the VA 
was fully made aware of the treatment was when the VAMC received 
bills for payment for treatment.  It is further recognized that 
the request for payment was sent to VA more than 72 hours after 
the completion of the treatment.

Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received on August 31, 2006 at St. 
Vincent Medical Center, Toledo, Ohio, was not obtained pursuant 
to 38 C.F.R. § 17.54 (2009), and that payment is not warranted 
for expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703 (West 2002).

Unauthorized Medical Expenses

When the issue is entitlement to reimbursement for unauthorized 
medical expenses, as here, there are two potentially applicable 
statutes, 38 U.S.C.A. § 1725 (the Millennium Act) concerning 
reimbursement for emergency treatment and 38 U.S.C.A. § 1728 
concerning reimbursement of certain medical expenses.  
Application of either statute is generally dependent on whether 
the Veteran has an adjudicated service-connected disability.

Here, the Board notes that 38 U.S.C.A. § 1728, which is generally 
applied when the treatment was for service-connected disability, 
is controlling, rather than § 1725.  While the Veteran was not 
service-connected at the time of his treatment on August 31, 
2006, he was subsequently granted service connection in May 2007, 
retroactive to May 6, 2005, for lumbar disc herniation, the 
condition for which he sought medical treatment at St. Vincent.  
Nonetheless, to accord every possible consideration to the 
Veteran's claim, the Board will consider whether either statute 
may be applied.  

The Court of Appeals for Veterans Claims (Court) has stated that 
one "avenue for potential relief for a Veteran entitled to VA 
care forced to obtain treatment at a non-VA facility is 38 U.S.C. 
§ 1728, which provides that the Secretary 'may, under such 
regulations as the Secretary shall prescribe, reimburse . . . for 
the reasonable value of such care or services . . . for which 
such Veterans have made payment.'"  Malone, 10 Vet. App. at 541 
(1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such care 
or services were rendered to a Veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a Veteran 
who has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or dental 
condition in the case of a Veteran who (i) is a participant in a 
vocational rehabilitation program (as defined in section 3101(9) 
of this title), and (ii) is medically determined to have been in 
need of care or treatment . . . .; and (3) [VA] or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 
(2009).

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be met 
before reimbursement could be authorized.'  Malone, 10 Vet. App. 
at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  That is to say, these criteria are 
conjunctive, not disjunctive; thus, all criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by 
Congress as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

      and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

We turn back now to the facts of this particular case.  A VA 
primary care telephone encounter record from the VA clinic in 
Toledo, Ohio, dated August 29, 2006, states that the Veteran on 
that day complained of right leg numbness and an inability to 
stand, which began 4 days before.  He stated that he had received 
an evaluation by his local medical doctor the day before, went to 
physical therapy, and had received a referral to a neurosurgeon, 
but had not seen the neurosurgeon yet.  He would see the 
neurosurgeon the next day and would have him fax the findings to 
his provider.  He would call the clinic back if he had any 
further concerns.    

The Veteran testified before the undersigned that on August 31, 
2006, he awoke and could not feel his legs.  He called his 
mother, who came to him and called an ambulance, which took him 
to the local hospital.  The Veteran did not testify which 
hospital this was but testified that he was told he could not be 
helped there.  He testified that he was then transported to St. 
Vincent Medical Center in Toledo, Ohio.  The Veteran testified 
that the treating physicians at St. Vincent did several tests and 
determined that he was suffering from a disc pressing against his 
spine.  The records from that date, however, show that that the 
Veteran received treatment as a pre-operative patient in 
preparation for a back surgery scheduled for September 8, 2006, 
at the same facility.  Notably, the attending physician, named on 
the bill for the laboratory work and on the preoperative 
radiology interpretation of August 31, 2006, is also the surgeon 
who performed the September 8, 2006, surgery.  The Veteran 
testified that he was treated, heavily medicated, and sent home.  

During the September 2009 travel Board hearing before the 
undersigned Acting Veterans Law Judge, the Veteran testified 
under oath that Ann Arbor, Michigan, and Cleveland, Ohio, are the 
locations of the closest VAMCs, but they were not feasibly 
available, because he could not move his legs, and the nearer one 
is 155 miles away from his home.  It was for this reason, the 
Veteran testified, that on August 31, 2006, he went to the 
unnamed local hospital, which nonetheless transferred him to the 
St. Vincent Medical Center, in Toledo, Ohio.  (The Veteran 
resides in Tiffin, Ohio.)  He testified that at the time he was 
transferred, he called the VA outpatient treatment clinic in 
Toledo, Ohio, and was instructed to seek immediate medical 
attention and to contact the VAMC in Cleveland, Ohio.  He further 
testified that when he called the VAMC in Cleveland, Ohio, he was 
told that he was being put on 100 percent, which, he assumed, 
meant that everything would be taken care of.  The Veteran 
acknowledged that he had a health plan, private health insurance, 
which covered most of the expense of his hospital bill and that 
he was essentially seeking reimbursement for his out-of pocket 
costs.  See transcript of September 2009 testimony pp. 2-5.  

A July 10, 2007, VA report of Contact states that the Fee Basis 
Division of the VA Ann Arbor "office" advised the Veteran via 
telephone that the bill it had received was not an Emergency Room 
bill; that the Division called St. Vincent and was told that the 
bill was for "Pre-Emergency" testing done on August 31, 2006; 
in relation to September 2006 surgery.  There was no VA Fee Basis 
consult for "Pre-testing."  The Division consulted with the VA 
review team, which confirmed there was no Fee Basis consult for 
the Veteran, and that he apparently went on his own to an outside 
facility and had procedures done.  

A July 28, 2007, VA Report of Contact confirmed that the reasons 
for the denial of reimbursement were threefold:  the care was not 
emergent; VA facilities were available; and the Veteran had other 
insurance benefits.  A VA memorandum of the same date shows that 
the request for reimbursement was reconsidered and denied that 
day.  The clinical reviewer disapproved payment based in part on 
statements by Dr. Y, who opined as follows:  if the Veteran had 
been admitted to the St. Vincent Emergency Room, then VA would 
have paid for his care until he was stable to transfer.  However, 
the Veteran chose to go to his own doctor, who sent him home (as 
opposed to admitting him, emergently or otherwise), and the 
surgery was eight (8) days later.  During this time, the Veteran 
should have called/presented to VA, either in Ann Arbor or 
Toledo.  There was no fee basis request for the laboratory [or 
other] work on August 31, 2010.  

Unfortunately, the evidence as a whole is unfavorable to the 
Veteran's contention that the medical circumstances at issue 
constituted an emergency as defined for purposes of eligibility 
for reimbursement or payment under 38 U.S.C.A. § 1728.  Most 
damaging to the Veteran's claim is the designation of his 
treatment as pre-operative in nature and not emergent, as shown 
by the treatment records from St. Vincent Medical Center and 
dated August 31, 2006, and Dr. Y's review.  This leads the Board 
to conclude by a preponderance of evidence that there was no 
emergency such that a delay to receive these services through VA 
would have been hazardous to life or health.  Even had the 
Veteran been admitted for hospitalization on an emergent basis at 
St. Vincent, then he could have received a transfer to a VAMC for 
his preoperative services, after he had been stabilized.  
However, he chose to use the services of his own medical doctor, 
as he had told VA he would do in his telephone encounter with VA 
on August 29, 2006.  His doctor did not admit him and scheduled 
his surgery for 8 days later.  

Regarding feasible availability of VA care, the Veteran's own 
doctor elected to transfer him to St. Vincent in Toledo, Ohio.  
There has been no showing that the travel to St. Vincent in 
Toledo, Ohio, was feasible but that travel required to VA 
facilities was not feasible.  To the contrary, Dr. Y stated that 
the Veteran should have presented/called to VA either in Ann 
Arbor or Toledo.  Therefore, the Board concludes by a 
preponderance of evidence that VA facilities in Cleveland, Ohio, 
and/or Ann Arbor, Michigan, and/or Toledo, Ohio, were feasibly 
available for the type of treatment the Veteran received on 
August 31, 2006, as illustrated by the preoperative nature of the 
treatment he received and that he was not hospitalized on an 
emergent basis at that time.  Nor has there been any showing that 
the Veteran did call 911 or otherwise elect to use the 
preoperative services of St. Vincent in Toledo, Ohio, other than 
by his own choice.  Accordingly, we cannot find that VA 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 
(2009).  Thus, any further discussion of other factors which 
govern reimbursement or payment under 38 U.S.C.A. § 1728 is not 
required.

Going further, the Veteran would also be precluded from 
reimbursement or payment under the provisions of 38 U.S.C.A. § 
1725.  In accordance with the provisions of the § 1725 (a), St. 
Vincent is a facility which provides emergency care to the 
public.  However, as already discussed, a preponderance of 
evidence shows that the Veteran's condition was not of such a 
nature that the delay of obtaining preoperative services at 
either the VAMC in Ann Arbor, Michigan, Cleveland, Ohio, or 
Toledo, Ohio, would have been hazardous to life or health.  The 
services were not provided on an emergent basis.  Nor do the 
circumstances suggest that a reasonably prudent person would have 
felt that it would be hazardous to life or health to obtain these 
preoperative services through VA in Ann Arbor, Cleveland, or 
Toledo.  See 38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2009).  

The Board does acknowledge that the Veteran is financially liable 
to St. Vincent for his treatment; however, as indicated by the 
evidence of record and the Veteran's own testimony, he has 
private health care insurance.  In fact, his insurance provider 
has already paid a portion of his medical expenses, excluding his 
co-pays.  While the Veteran was not injured by an accident or a 
work related injury and he does not qualify for reimbursement 
under § 1728, his claim still fails to meet all of the 
requirements for reimbursement under 38 U.S.C.A. § 1725.  In 
order to prevail, the claim must meet all of the requirements of 
the Millennium Act, and it clearly does not do so in this case.  

Because the claim fails to meet the criteria required under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement or payment 
for any amount under this provision is also prohibited.  As noted 
above, the Court has observed that, given the use by Congress of 
the conjunctive "and" in this statute and regulation, all of the 
requirements would have to be met before reimbursement could be 
authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also 
Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. 
App. 45, 49 (1998).

While the Board empathizes with the Veteran, it is bound by the 
law, and its decision is dictated by the relevant statutes and 
regulations.  38 U.S.C.A. §§ 1725, 1728.  The Board is without 
authority to grant benefits simply because it might perceive the 
result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)).

The undisputed fact that the Veteran received insurance benefits 
for the health care costs at issue bars his reimbursement under 
38 U.S.C.A. § 1725 as a matter of law.  Where the law, and not 
the evidence, is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board 
also finds that the Veteran's claim insofar as it falls under 
38 U.S.C.A. § 1725 is without legal merit.  



ORDER

The claim for reimbursement of the unauthorized medical expenses 
incurred on August 31, 2006, at St. Vincent Medical Center in 
Toledo, Ohio, is denied.



____________________________________________
D.B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


